Exhibit 10.41

LOGO [g134694graphics.jpg]

PRIMEDIA Inc.

3585 Engineering Drive

Norcross, GA 30092

January 11, 2011

Ms. Arlene Mayfield

Dear Arlene:

On behalf of PRIMEDIA Inc. (“PRIMEDIA”), we are pleased to offer you this
retention agreement (this “Agreement”) to provide a financial incentive for you
to remain employed with PRIMEDIA for the time and on the terms set forth herein.
The terms of our Agreement will be as follows:

1. Term. Except as otherwise set forth in this paragraph, the term of this
Agreement will be from the date you sign it until the six (6)-month anniversary
of a Sale of PRIMEDIA (as defined below). The six (6)-month anniversary of a
Sale of PRIMEDIA is referred to hereinafter as the “Payment Date.” If a Sale of
PRIMEDIA does not occur by December 31, 2011 or you separate from service with
PRIMEDIA prior to the Payment Date other than as described in paragraph 4 below,
this Agreement shall terminate without any payment to you of any amounts
hereunder.

2. Sale of PRIMEDIA. For purposes of this Agreement, “Sale of PRIMEDIA” means
any transaction or series of related transactions whereby securities of PRIMEDIA
representing eighty percent (80%) or more of the total combined voting power of
the outstanding securities of PRIMEDIA entitled to vote in the election of
directors of PRIMEDIA are sold to any single person or group (within the meaning
of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)); or (b) all or substantially all of the assets or business of
PRIMEDIA are disposed of pursuant to a merger, consolidation or other
transaction (unless the shareholders of PRIMEDIA immediately prior to such
merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they owned the voting stock
of PRIMEDIA prior to such event, the voting stock or other ownership interests
of the entity or entities, if any, that succeed to the assets or business of
PRIMEDIA).

3. Eligibility. You are eligible for a retention payment in the amount of
$400,000.00 (the “Retention Payment”) in accordance with paragraph 4 below.

4. Payment. Subject to paragraph 14 below, Retention Payment will be payable to
you in a single lump sum, net of applicable withholdings as described below, as
soon as administratively practicable, but in no event later than
two-and-one-half (2 1/2) months, after the earlier of (i) the Payment Date,
provided you remain employed continuously with PRIMEDIA from the date hereof
until the Payment Date, or (ii) the date of your separation from service with
PRIMEDIA, in the event you separate from service with PRIMEDIA prior to the
Payment Date and you are entitled upon such separation from service to, and you
fulfill the terms and



--------------------------------------------------------------------------------

conditions to receive, the severance set forth in the Letter Agreement between
PRIMEDIA and you, dated October 1, 2007. You are not entitled to be paid the
Retention Payment under any other circumstances.

5. Bonus. The Retention Payment, if any, is not in lieu of and does not replace
any annual discretionary or other bonus to which you may be entitled.

6. Waiver. Failure to insist upon strict compliance with any term, covenant, or
condition of this Agreement will not be deemed a waiver of such term, covenant,
or condition, nor will any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or power at any other time or times.

7. Taxes. PRIMEDIA may withhold from any amount payable under this Agreement all
income, employment, excise and other taxes that PRIMEDIA reasonably determines
to be required pursuant to any law, regulation, or ruling. However, it is your
obligation to pay all required taxes on any amount provided under this
Agreement, regardless of whether any withholding is required.

8. Source of Payments. The benefits payable under this Agreement may be paid, at
PRIMEDIA's sole discretion, from its general assets or from any other source.

9. Confidentiality. Except to the extent otherwise required by law, you will not
disclose, in whole or in part, any of the terms of this Agreement that are not
publicly disclosed by PRIMEDIA pursuant to applicable securities filings or
otherwise. However, you may disclose the terms of this Agreement to your spouse
or to your legal or financial adviser, provided that you take all reasonable
measures to assure that he or she does not disclose the terms of this Agreement
to any other third party except as otherwise required by law or permitted
herein.

10. Severability. The agreements contained herein will each constitute a
separate agreement independently supported by good and adequate consideration,
and will each be severable from the other provisions of this Agreement. If it is
determined that any term, provision, or portion of this Agreement is void,
illegal, or unenforceable, the other terms, provisions and portions of this
Agreement will remain in full force and effect, and the terms, provisions, and
portions that are determined to be void, illegal, or unenforceable will be
limited so that they will remain in effect to the extent permissible by law, or
other similar provisions will be substituted, to the extent enforceable, so as
to provide to PRIMEDIA, to the fullest extent permitted by applicable law, the
benefits intended by this Agreement.

11. Survival. The provisions of paragraphs 4 and 7 through 14 shall survive the
termination of this Agreement.

12. Entire Agreement. This Agreement sets forth the entire understanding between
you and PRIMEDIA, and supersedes all prior agreements and communications,
whether oral or written, between you and PRIMEDIA with respect to the subject
matter of this Agreement. This Agreement will not be modified except by written
agreement of you and PRIMEDIA.

13. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors, heirs (if applicable) and assigns.
Rights or obligations of

 

- 2 -



--------------------------------------------------------------------------------

PRIMEDIA under this Agreement may be, and may only be, assigned or transferred
by PRIMEDIA pursuant to a merger or consolidation in which PRIMEDIA is the
continuing entity, or the sale or liquidation of all or substantially all of the
assets of PRIMEDIA, provided that the assignee or transferee is the successor to
all or substantially all of the assets of PRIMEDIA and such assignee or
transferee assumes the liabilities, obligations and duties of PRIMEDIA, as
contained in this Agreement, either contractually or as a matter of law. None of
your rights and obligations under this Agreement may be assigned or transferred
by you other than your rights to the Retention Payment, which may be transferred
only by will or operation of law, provided that any Retention Payment due
hereunder to you at the time of your death shall instead be paid to your
designated beneficiary, if any, or, if no such beneficiary has been designated
and survives you, your estate.

14. Section 409A.

(a) This Agreement is intended to be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), as a short-term deferral, and the
terms of this Agreement shall be construed consistent with such intent.

(b) Notwithstanding the foregoing, however, if any payment to which you are
entitled under this Agreement is considered to be “nonqualified deferred
compensation” subject to Section 409A of the Code, such payment shall be paid
and provided in a manner, and at such time and form, as complies with the
applicable requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. Neither you nor PRIMEDIA shall
take any action to accelerate or delay the payment of any such amounts in any
manner which would not be in compliance with Section 409A of the Code.

(c) In the event you qualify as a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code at the time of your separation from
service, any payments to be made in connection with your “separation from
service” (as determined for purposes of Section 409A of the Code) that
constitute “nonqualified deferred compensation” subject to Section 409A of the
Code shall not be made until the earlier of (i) death or (ii) six (6) months
after your separation from service (the “409A Deferral Period”) to the extent
required by Section 409A of the Code. Payments otherwise due to be made during
the 409A Deferral Period shall be accumulated and paid in a lump sum as soon as
the 409A Deferral Period ends.

(d) For purposes of this Agreement, termination of employment shall be construed
consistently with a “separation from service” within the meaning of Section 409A
of the Code.

(e) Any payment to which you are entitled under this Agreement shall be treated
as a separate payment from any other amounts to which you may be entitled to the
maximum extent permitted by Section 409A of the Code.

15. Effective Date. The terms of this Agreement are effective as of the date of
this letter, and shall have no force or effect prior to such date.

*        *        *         *        *        *        *        *

 

- 3 -



--------------------------------------------------------------------------------

PRIMEDIA believes that this offer provides you with a financial incentive to
remain with PRIMEDIA. We hope that you find that this Agreement provides you
with an incentive to continue to perform your responsibilities in an exemplary
manner through such time. Please indicate your acceptance of this Agreement by
signing below and returning this Agreement to me.

 

Very truly yours, By  

/s/ CHARLES STUBBS

Charles Stubbs President and Chief Executive Officer

 

ACCEPTED AND AGREED:

/s/ ARLENE MAYFIELD

Arlene Mayfield

 

- 4 -